Title: Thomas Jefferson to Thomas Eston Randolph, 3 June 1816
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            Dear Sir
             Monticello June 3. 16.
          
          In my letter of the other day I mentioned that the credit of 122.50 D for corn formerly bought from mr Bankhead as mentioned by Colo T. M. Randolph, was correct, and reduced our balance to 176.26½ D
          since that, having occasion to pay mr Fagg 49.58 D and not having the money, he told me it was due to you, & that an order on you would answer his purpose, which accordingly I gave him, & it reduces our balance to
			 126.68   ever
			 & affectionately
          
            Your’s
            Th: Jefferson
          
        